DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 1 has been amended.  Claims 1-4 are pending in the instant application.  

Terminal Disclaimer
The terminal disclaimer filed on 05/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending U.S. Patent Application No. 16/765,394 has been reviewed and but disapproved.  Please see the TD review decision posted on 06/07/2022.

Response to Amendment
The Amendment by Applicants’ representative Mr. Kenneth Crimaldi on 05/18/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment to claim 1 and argument have been fully considered, but art not sufficient to overcome the rejection.  Applicant amended claim 1 by further limiting the claimed anion exchange composition “wherein 90% or more by weight of the tin(II) oxide, based on total weight of tin(I) oxide, is present inside the polymeric beads and tin(II) oxide is not present in interstitial spaces between the polymeric beads”.  In addition, Applicant argues that none of the references discloses or suggests polymeric beads having tin(Il) oxide within the beads and not in the interstitial spaces, and the ‘564 publication provides no clear suggestion of the incorporation of tin(II) oxide into polymeric beads, much less beads having tin(II) oxide primarily within the polymeric beads.
Applicant’s argument is not persuasive.  The `564 publication discloses anion exchange materials impregnated with oxygen- containing metal compounds within the exchange matrix as a sorbent, see Abstract.   The `564 publication clearly suggests that the oxygen-containing metal compounds (e.g. Tin (II) oxide) is present inside of the anion exchange materials or the polymeric beads.  This conclusion is further supported by EXAMPLE 1 of the `564 publication, which comprises the step of washing the iron-loaded anion exchange resin with tap or distilled water, filtered, and dried at ambient temperature [0026].  Therefore, the metal oxide would not haven been present in interstitial spaces between the polymer beads.  Even though the `564 publication is silent on the added limitation “90% or more by weight of the tin(II) oxide, based on total weight of tin(I]) oxide, is present inside the polymeric beads”, the limitation seems to be an obvious property of the anion exchange materials based on the preparation procedure or a product prepare by an routine optimization of the process disclosed in the `564 publication, because the instantly claimed anion exchange materials, and the anion exchange materials of the `564 publication are used for the same application, namely selectively removal of contaminants (e.g. chromate or dichromate Cr (VI)) from fluids, see claim 18 of the `564 publication.     Therefore, the rejection of claims 1-4 is maintained.

Obviousness-type double patenting rejection
 
The terminal disclaimer filed on 05/18/2022 is disapproved because the terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):  
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that only the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
Below is what needs to be done to correct the defects:  
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, or a TD that is signed by the applicant.   Therefore, the ODP rejection is maintained.

The following rejection is necessitated by the amendment filed on 05/18/2022.

Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US2008/0035564 (“the `564 publication”) to in view of U.S. Patent Application Publication No. US2006/237371 (“the `371 publication”), and Balan et al., Chemical Industry & Chemical Engineering Quarterly, (2013), 19(4), 615-628.

Applicants’ claim 1 is drawn to an anion exchange composition comprising (a) polymeric beads having covalently bound amine groups, and (b) tin(II) oxide, wherein 90% or more by weight of the tin(II) oxide, based on total weight of tin(I) oxide, is present inside the polymeric beads and tin(II) oxide is not present in interstitial spaces between the polymeric beads.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `564 publication discloses anion exchange materials impregnated with oxygen-containing metal compounds within the exchange matrix as a sorbent, see Abstract.  The `564 publication discloses anion exchange materials have positively charged functional groups [0017].  The `564 publication discloses the anion exchange sorbent containing hydrous metal oxide particles [0021], and the anion exchange material may be a weak base organic resin bead containing primary, secondary, and/or tertiary amine groups (e.g. Purolite A100 and claim 12). If the resin is a bead, the bead may be polystyrene, polystyrene/divinylbenzene, polyacrylic, or other polymeric matrices [0022] and claim 12.  Specifically, the `564 publication discloses Example 1 wherein anion exchange resin (Purolite A500P) (69.2 g in 100 mL) was prepared contacted with 800 mL of 7% w/v FeCl3 in methanol for six hours and forty minutes to result in iron-loaded resin [0026]. Purolite A500P is a macroporous poly(vinylbenzyl-trimethylammonium) exchanger.  In addition, the `564 publication discloses the metal loaded on the anion-exchange material is in the form of a hydrous metal oxide or metal hydroxide, wherein the metal may be salts of iron, copper, zinc, nickel, manganese, titanium, zirconium, yttrium, lanthanum (and lanthanides), scandium, yttrium, hafnium, vanadium, niobium, tantalum, chromium, molybdenum, tungsten, manganese, rhenium, ruthenium, osmium, cobalt, rhodium, iridium, palladium, platinum, silver, gold, cadmium, gallium, indium, thallium, germanium, tin, lead, antimony, bismuth, actinium or actinides [0024] and claim 3. The `564 publication discloses that the anion exchange resin impregnated with a metal oxide is used to remove at least one contaminant from a fluid stream wherein the contaminants include chromate Cr(VI)O42- or dichromate Cr(VI). 
The `371 publication discloses a metal oxide modified or impregnated fibers as a sorbent to reduce contaminants from a fluid stream (Abstract and claims 1-2), wherein the metal include Sn(II) (claim 19), and the ion exchange fibers may be polystyrene fibers with a positively charged functional group such as quintenary amine groups (claim 8). The contaminant may be chromate (claims 11-13).
Balan et al. discloses Cr(VI) removal from aqueous solutions by Purolie base anion-exchange resins with gel structure wherein the anion-exchange resins including various styrene-DVB based polymer matrixes (Tables 1-2, p.616-617). 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicant’s claim 1 and the anion exchange materials of Example 1 of the `564 publication is that the prior art does not teach the anion exchange composition comprising tin (II) oxide.  Instead, the prior art teaches anion exchange resin (Purolite A500P) (69.2 g in 100 mL) was prepared contacted with 800 mL of 7% w/v FeCl3 in methanol.  In addition, the `564 publication is silent on the limitation “wherein 90% or more by weight of the tin(II) oxide, based on total weight of tin(I) oxide, is present inside the polymeric beads and tin(II) oxide is not present in interstitial spaces between the polymeric beads.”

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the present claim 1 would have been obvious over the `564 publication  because the difference of FeCl3 over tin (II) oxide is further taught and/or suggested by the same prior art the `564 publication discloses the metal loaded on the anion-exchange material is in the form of a hydrous metal oxide or metal hydroxide, wherein the metal may be salts of iron or tin.  In addition, the `371 publication discloses a metal oxide modified or impregnated fibers as a sorbent to reduce contaminants from a fluid stream (Abstract and claims 1-2), wherein the metal include Sn(II) (i.e. tin (II)) (claim 19).  
In terms of the limitation “wherein 90% or more by weight of the tin(II) oxide, based on total weight of tin(I) oxide, is present inside the polymeric beads and tin(II) oxide is not present in interstitial spaces between the polymeric beads”, the `564 publication clearly suggests that the oxygen-containing metal compounds (e.g. Tin (II) oxide) is present inside of the anion exchange materials or the polymeric beads.  This conclusion is further supported by EXAMPLE 1 of the `564 publication, which comprises the step of washing the iron-loaded anion exchange resin with tap or distilled water, filtered, and dried at ambient temperature [0026].  Therefore, the metal oxide would not have been present in interstitial spaces between the polymer beads.  Even though the `564 publication is silent on the added limitation “90% or more by weight of the tin(II) oxide, based on total weight of tin(I]) oxide, is present inside the polymeric beads”, the limitation seems to be an obvious property of the anion exchange materials based on the preparation procedure or a product prepare by an routine optimization of the process disclosed in the `564 publication, because the instantly claimed anion exchange materials, and the anion exchange materials of the `564 publication are used for the same application, namely selectively removal of contaminants (e.g. chromate or dichromate Cr (VI)) from fluids, see claim 18 of the `564 publication.   

In terms of claims 2-3, the `564 publication discloses anion exchange materials impregnated with oxygen-containing metal compounds within the exchange matrix bead maybe polystyrene, polystyrene/divinylbenzene ([0022], and claim 14).  In addition, Balan et al. discloses Cr(VI) removal from aqueous solutions by Purolie base anion-exchange resins with gel structure wherein the anion-exchange resins including various styrene-DVB based polymer matrixes (Tables 1-2, p.616-617). 
In terms of claim 4, the features are not involving an inventive step in the view of the `564 publication and the `371 publication, since the person skilled in the art will apply normal experimental routines to calculate the necessary amount of tin precursor introduced into the polymeric beads in order to arrive to an elemental tin content as claimed, i.e. between 0.5% and 20% by weight.

Conclusions
Claims 1-4 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731